Citation Nr: 0510558	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Determination of proper initial rating for acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD) (diagnosed as dysthymic disorder), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to April 
1977.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

As a preliminary matter, the Board notes that in an August 
1997 rating decision, the RO denied service connection for an 
acquired psychiatric disorder (nervous condition).  The 
veteran requested a hearing before the RO in her August 1997 
Notice of Disagreement (NOD).  This request was subsequently 
cancelled by the veteran in a letter dated November 1997.  In 
a December 1997 rating decision, the RO denied service 
connection for personality disorder, dysthymic disorder, and 
PTSD.

In November 1999, the Board issued a decision denying service 
connection for PTSD and service connection for an acquired 
psychiatric disorder, other than PTSD, to include a 
personality disorder and a dysthymic disorder.  Pursuant to a 
December 2000 Joint Motion for Remand and to Stay 
Proceedings, the United States Court of Appeals for Veterans 
Claims (Court) issued a December 2000 Order, vacating the 
November 1999 Board decision and remanding the case to the 
Board for readjudication.

Thereafter, the Board issued a June 2002 decision that denied 
service connection for PTSD.  At that time, the Board chose 
to undertake internal development of the issue of acquired 
psychiatric disorder, other than PTSD, to include personality 
disorder and a dysthymic disorder, on appeal pursuant to 38 
C.F.R. § 19.9(a)(2) (2004), by requesting a VA examination to 
determine the etiology of her claimed acquired psychiatric 
disorder.  

In June 2003, the Board determined that an acquired 
psychiatric disorder, diagnosed as dysthymic disorder, was 
incurred during active military service.  The RO 
subsequently, in a June 2003 rating decision, implemented the 
Board's decision and established service connection for an 
acquired psychiatric disorder, other than PTSD, and rated it 
at 30 percent disabling, effective June 17, 1996.

The veteran expressed disagreement with the initial rating 
assigned to her disability, and perfected her appeal 
regarding this issue.  As such, the veteran's case is once 
again before the Board for appellate consideration.

However, as additional development is necessary in this case 
prior to appellate adjudication, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Duenas v. Principi, 18 
Vet. App. 512 (2004).   

Specifically, the Board finds that the veteran was not 
provided with notice to inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide, and (4) 
that the claimant should provide any evidence in the 
claimant's possession that pertains to the claim.

As well, the RO should attempt to obtain any additional 
private and VA treatment medical records available.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure for the issue of entitlement 
to an initial rating in excess of 30 
percent for an acquired psychiatric 
disorder, other than PTSD (diagnosed as 
dysthymic disorder), that all 
notification requirements set forth at 38 
U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the appellant (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) about the information and 
evidence that VA will seek to provide; 
(3) about the information and evidence 
the appellant is expected to provide; and 
(4) that the appellant should provide any 
evidence in her possession that pertains 
to the claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist the appellant as set forth in 
the VCAA as specifically affecting the 
issue on appeal.        

2.  The RO should contact the appellant 
and ask that she identify all sources of 
private medical treatment for her 
acquired psychiatric disorder, other than 
PTSD (diagnosed as dysthymic disorder).  
The RO should also ask the appellant to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the appellant provide 
information as to the dates of any 
treatment for the acquired psychiatric 
disorder, other than PTSD (diagnosed as 
dysthymic disorder) at any VA Medical 
Center since her discharge from service.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the appellant of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2004).  

3.  Only after the development described 
above has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to identify her level of 
impairment resulting from the service-
connected acquired psychiatric disorder.  
The claims folders must be made available 
to the examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folders were reviewed 
prior to the examination.  All necessary 
tests and studies should be conducted in 
order to assess the current status of the 
service-connected acquired psychiatric 
disorder, other than PTSD (diagnosed as 
dysthymic disorder).  Following a review 
of the veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence/findings 
regarding the service-connected acquired 
psychiatric disorder, other than PTSD 
(diagnosed as dysthymic disorder), as 
opposed to any nonservice-connected 
psychiatric disorders.  If it is 
impossible to separate the symptomatology 
of the service-connected acquired 
psychiatric disorder, other than PTSD 
(diagnosed as dysthymic disorder) from 
any other nonservice-connected disorders, 
the examiner should so indicate in the 
examination report.  In addition, the 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability.  In this regard, 
the examiner should further address the 
extent of any social and occupational 
impairment attributable to the acquired 
psychiatric disorder, other PTSD 
(diagnosed as dysthymic disorder).  The 
examiner should also utilize the 
diagnostic criteria set forth in DSM-IV 
and assign a Global Assessment of 
Functioning (GAF) score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained. 

Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected acquired psychiatric 
disorder, other than PTSD (diagnosed as 
dysthymic disorder) has on her earning 
capacity.  The examiner should render an 
opinion as to whether this disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an initial rating in 
excess of 30 percent for an acquired 
psychiatric disorder, other than PTSD 
(diagnosed as dysthymic disorder).  In 
readjudicating the claim for an increased 
rating, the RO must specifically consider 
the criteria listed in the VA Schedule 
for Rating Disabilities for acquired 
psychiatric disorder, other than PTSD 
(diagnosed as dysthymic disorder) 
(Diagnostic Codes 9433) and the holding 
in Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  The RO's 
consideration of referring the service-
connected acquired psychiatric disorder, 
other than PTSD (diagnosed as dysthymic 
disorder) claim for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

6.  If the determination remains 
unfavorable to the veteran, she should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



